                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


  PASAFESHARE LLC,

                        Plaintiff,               Case No. 6:20-cv-00397-ADA


              v.                                 JURY TRIAL DEMANDED


  MICROSOFT CORPORATION,

                        Defendant.


                         AMENDED SCHEDULING ORDER

      Further to the parties’ communications with the Court and pursuant to Rule 16,

Federal Rules of Civil Procedure, the Court ORDERS that the following schedule will

govern deadlines up to and including the trial of this matter:




AMENDED SCHEDULING ORDER
    Deadline                                    Item
 12/1/2020          Plaintiff files Opening claim construction brief,
                    including any arguments that any claim terms are
                    indefinite.

 12/22/2020         Defendant files Responsive claim construction brief.

 1/8/2021           Plaintiff files Reply claim construction brief.

 1/28/2021          Defendant files Sur-Reply claim construction brief.

 2/2/2021           Parties submit Joint Claim Construction Statement.

                    See General Issues Note #8 regarding providing copies
                    of the briefing to the Court and the technical adviser (if
                    appointed).

 2/4/2021 [at       Parties submit optional technical tutorials to the Court
 least one week     and technical adviser (if appointed). The parties should
 before             contact the law clerk to request a Box link so that the
 Markman            party can directly upload the file to the Court’s Box
 Hearing]           account.

 2/11/2021          Markman Hearing at 1:30 p.m.




         November 19, 2020
Dated: __________________________
                                              ALAN D ALBRIGHT
                                              UNITED STATES DISTRICT JUDGE




                                          2
AMENDED SCHEDULING ORDER
